—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated July 31, 2000, as granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
*633Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment as he submitted admissible evidence demonstrating his entitlement to judgment as a matter of law, and the plaintiffs failed to come forward with competent evidence to raise an issue of fact (see, Gaddy v Eyler, 79 NY2d 955; Smith v Askew, 264 AD2d 834; Kauderer v Penta, 261 AD2d 365; Decayette v Kreger Truck Renting, 260 AD2d 342; Perez v Velez, 253 AD2d 865). O’Brien, J. P., Krausman, Gold-stein, Schmidt and Crane, JJ., concur.